DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 1, 7, 12-13, 27-29, (7/9/2021), and original claims 2-6, are under consideration by the Examiner.  
Claims 8-11, 14-26, and 30-33 have been canceled.  

3.	Receipt of Applicant's arguments and amendments filed on 7/9/2021 is acknowledged.
  
4.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 7/9/2021:
(i)	the objection to the specification;
(ii)	the rejection of claims 1-11, 15, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; and  
(iii)	the rejection of claims 1-11, 15, and 27-29  under 35 U.S.C. 112, second paragraph.
Applicant's arguments with respect to claims 1-11, 15, and 27-29, have been considered but are moot in view of the new ground(s) of rejection over claims 1-7, 12-13, and 27-29.




Claim rejections-35 USC § 112, first  paragraph, scope of enablement
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	Claims 1-7, 12-13, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating chemically induced kidney injury in a subject, the method comprising administering to the subject a therapeutically effective amount of an Interleukin 11 antibody which is capable of inhibiting Interleukin 11 (IL-11) mediated signaling as set forth in claims 12-13, does not reasonably provide enablement for a method of treating all types of kidney injury by administering an IL-11 antibody which is capable of inhibiting Interleukin 11 (IL-11)-mediated signaling to a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Applicant argues that the present claims are drawn to methods of treating a subject having kidney injury due to physical or drug damage, these elements are well described and detailed in the instant Specification, for Example, the present Specification presents a series of experiments describing in detail the establishment of a mouse model illustrating the effect of IL-11 signalling on kidney cells, these Examples provide experimental data showing the cellular effect of IL-11 signalling on kidney cell survival based on physical or chemical injury. In addition, Applicant argues that these Examples provide experimental data showing the cellular effect of IL-11 signalling on kidney cell survival based on injury (e.g., injection of folic acid), and this is further tied to markers (e.g., collagen, serum urea, serum TGFB1, and urine albumin/creatinine ratio). Furthermore, Applicant argues that in Example 2, the Specification demonstrates the utility of an anti-IL-11 antibody antagonist of IL-11-mediated signalling for the treatment of kidney injury induced by chemical insult, Figures 1 and 2 show that mice treated with ENx203 displayed reduced damage to renal tissue in a folate-induced model of kidney injury, as determined by analysis of gross morphology, collagen content and urinary albumin/creatine ratio, Figures 3 and 4 provide more evidence of dose-dependent therapeutic effects associated with treatment with ENx203 in this model, Figure 5 shows the results of further experiments in the folate-induced model of kidney injury, evaluating ENx203 and ENxl08A, Figure 7 shows the results of further experiments in the folate-induced model of kidney injury in which kidney weight, renal collagen content, urine output and gross kidney morphology were evaluated at day 28 for mice administered ENx203 or IgG control antibody, mice administered ENx203 had increased kidney weights, lower levels of renal collagen, normal 
Furthermore, Applicant argues that Example 5 demonstrates that treatment with anti-IL-11 antibody antagonists of IL-11- mediated signalling is therapeutic in cisplatin-induced kidney injury, Figure 18 shows that mice treated with ENx203 had reduced levels of renal collagen (Figure 18B) and lower renal expression of genes characteristic of a tissue injury response (i.e., Col3, Fn, Mmp2, Timp, Ccl5, Ccl2; Figures 18C to 18H), as compared to mice administered IgG control antibody, Example 4 further demonstrates the utility of anti-IL-11 antibody antagonists ofIL-11-mediated signalling for the treatment of kidney injury induced by physical injury in which acute renal injury was established by unilateral ureteric obstruction, and Figure 17 shows that mice treated with ENx203 had reduced renal collagen content and increased bodyweight as compared to mice administered IgG control antibody. However, contrary to Applicants arguments, the only chemically induced kidney injury demonstrated by Applicant is folate induced, while the claims encompass every and all kidney injuries including physical, mechanical, chemical or environmental source of kidney injury (see pages 6-7 of the specification), but the mechanism of action of these different injuries may be different from that of folate-induced kidney injury in which IL-11 is causing kidney damage. In addition, the specification discloses that “the kidney 
Therefore, there are scientific reasons to doubt the scope of enablement, since all the different kidney injuries do not act via an IL-11 mediated signaling. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  It is suggested that by employing conventional claim language, the method claims be amended to include treatment of chemically-induced kidney injury by administering IL-11 antibody as supported by the instant specification.
	

Claim rejections-35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 is rejected as vague and indefinite for several reasons.
	Claim 1 remains vague and indefinite because it recites “…. kidney injury…”.  The metes and bounds of the claim are unclear.
	Claim 1, lines 2-3, is vague and indefinite because it recites “…an anti-IL-11 antibody antagonist of IL-11 medicated signaling, or an antigen-binding fragment thereof” rather than the proper “an anti-IL-11 antibody or an antigen-binding fragment thereof which is an antagonist of IL-11 mediated signaling”. Appropriate correction is requested.
	Similarly, claims 7, 12-13, and 27-29, are vague and indefinite because they recite “…an anti-IL-11 antibody antagonist of IL-11 medicated signaling, or an antigen-binding fragment thereof” rather than the proper “an anti-IL-11 antibody or an antigen-binding fragment thereof which is an antagonist of IL-11 mediated signaling”. Appropriate correction is requested.	
	Claims 2-6  are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
8.	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) and [WP TypographicSymbols font/0x38] may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8a.	Claims 1-7, 12-13, and 27-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent  
This rejection is maintained for reasons of record set forth at pages 23-25 of the previous Office action of 4/9/2021.
Applicant requests reconsideration of the present rejection in view of the amendments and remarks made in the response filed on 7/9/2021. However, contrary to Applicant’s arguments, ‘852 claims a method of treating kidney fibrosis by administering a therapeutically effective amount of an Interleukin 11 (IL-11) antibody. “Fibrosis” is the medical term for scar tissue in the kidney. Fibrosis is caused by infection, inflammation, or injury, and prevents the kidney from working well. The secondary reference, by Hewitson et al teaches that that renal tissue injury induces kidney fibrosis (See abstract; Figure 1, page 2). Therefore, it would have been obvious to one of skill in the art at the time of the instant invention that claims 1-7, 12-13, and 27-29 in the instant application overlap with claims 1-10 in the ‘852 patent and encompass subject matter of ‘852 patent in view of Hewitson et al which teaches that renal tissue injury induces kidney fibrosis. The claims in the ‘852 application and in the instant application are of overlapping scope because kidney fibrosis is caused by kidney injury. The patented claims if infringed upon would also result in infringement of the claims of the instant application.  Allowance of the pending claims, therefore, would have the effect of extending the enforceable life of the allowed claims beyond the statutory limit.


Conclusion 
Claims 1-7, 12-13, and 27-29, are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646